Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered August 2, 1985, convicting him of robbery in the first degree and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty plea. The defendant knowingly and voluntarily entered his guilty plea after being fully advised of his rights, and in the course of his allocution admitted to the acts which constituted the crime to which he pleaded. Thus, the defendant’s subsequent vague claim of innocence constituted an insufficient basis upon which to vacate his plea of guilty (see, People v Frederick, 45 NY2d 520).
The defendant’s argument, raised in his pro se brief, that he was improperly sentenced as a second violent felony offender, has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636) and, in any event, is without merit (see, Penal Law § 70.04 [1] [b] [i]; People v Morse, 62 NY2d 205, appeal dismissed sub nom. Vega v New York, 469 US 1186). We have considered the defendant’s remaining contentions, including those raised in his pro se brief, and find them to be without merit. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.